

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) by and between Power 3 Medical
Products, Inc., a New York corporation (the “Company”), and John P. Ginzler,
(the “Officer”) is executed this 1 day of June, 2009 and shall be effective for
all purposes as of April 29, 2009 (the “Effective Date”).


RECITALS


WHEREAS, the Officer commenced employment with the Company on April 29, 2009;


WHEREAS, Company and the Officer desire to continue the Officer’s employment and
enter into the Agreement to reflect the parties’ mutual understanding and
intent, in its entirety.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein provided, the parties hereto agree as follows:


1. 
EMPLOYMENT TERMS



1.1            Term.  The Company hereby employs the Officer, and the Officer
hereby accepts employment with the Company, all in accordance with the terms and
conditions hereof, for a term commencing on April 29, 2009 and terminating on
December 31, 2012.  However, the Officer shall be considered to be employed by
the Company beyond the Termination Date for purposes of receiving certain
benefits conferred under this Agreement, as described in Paragraph 3.1 hereof.


 
1.2
Position and Duties.



(a)            The Company hereby employs the Officer, and the Officer agrees to
serve the Company, as an Officer of the Company pursuant to the terms of this
Agreement.  The Company has by action of its Board of Directors appointed the
Officer to the position of Chief Financial Officer, however it may, in the sole
and unfettered discretion of the Board of Directors, amend the Officer’s title
and/or duties and responsibilities, provided that the Officer remains an officer
of the Company pursuant to the terms of this Agreement.


(b)            The Officer shall be responsible for such duties as are
commensurate with the office in which he serves and as may from time to time be
assigned to the Officer by the Company’s Board of Directors.

 
 

--------------------------------------------------------------------------------

 

 
1.3
Performance of Duties.



(a)            At all times prior to the Termination Date, the Officer (i) shall
devote his full business time, energies, best efforts, and attention to the
business of the Company, (ii) shall faithfully and diligently perform the duties
of his employment with the Company, (iii) shall do all reasonably in his power
to promote, develop, and extend the business of the Company, and (iv) shall not
enter into the service of, or be employed in any capacity or for any purpose
whatsoever by, any person, firm or corporation other than the Company without
the prior written consent of the Board of Directors of the Company.


(b)            The Officer shall perform his duties in accordance with all
applicable laws, rules, or regulations that apply to the Company and/or its
business, assets (real or personal), or employees.


2.            COMPENSATION.


2.1           Salary.


(a)           For so long as Officer is employed by the Company, the Company
agrees to pay to the Officer, and the Officer shall accept from the Company, for
all of his services rendered pursuant to this Agreement, a salary of One
Hundred  Twenty Thousand Dollars ($120,000) per annum, payable semimonthly for
the period beginning May 1, 2009.


(b)           The Company’s Board of Directors, or compensation committee of the
Board of Directors (the “Compensation Committee”), shall review the Officer’s
salary annually and merit increases thereon shall be considered and may be
approved, in the sole and unlimited discretion of the Company’s Board of
Directors, depending in part on the profits and cash flow of the Company.  If
the Company’s Board of Directors elects in its discretion to increase the salary
of the Officer at any time or from time to time, the new salary rate shall,
without further action by the Officer or the Company, be deemed substituted for
the amount set forth above.  At such time, this Agreement shall be deemed
amended accordingly (notwithstanding the provisions of Paragraph 7.8 below),
and, as so amended, shall remain in full force and effect.


2.2           Bonuses. The Company, in the sole and unfettered discretion of its
Board of Directors or Compensation Committee, may from time to time award
additional cash bonuses to the Officer based upon its measure of Officer’s
performance.  Such bonuses may be awarded in a lump sum or may be conditioned
upon the future performance or employment of Officer, in the sole and unfettered
discretion of the Board of Directors of the Company.


2.3           Expenses. Upon submission of appropriate invoices or vouchers, the
Company shall pay or reimburse the Officer for all reasonable expenses incurred
by the Officer in the performance of his duties hereunder in furtherance of the
business of the Company.

 
2

--------------------------------------------------------------------------------

 


2.4           Benefits.


(a)           The Company extends to the Officer the right to participate in
whatever employee benefit plans (excluding any employee benefit plan covered
separately in this Agreement) may be in effect from time to time, to the extent
the Officer is eligible under the terms of the plans.  However, no employee
benefits other than those specifically conferred by the terms of this Agreement
have been promised to the Officer in connection with this employment.  The
adoption of one or more employee benefit plans, the terms of the plans, and the
Officer’s participation in the plans, if any, are in the sole discretion of the
Company and may be changed by the Company at any time and from time to time.
(b)           COBRA benefits


(i)           The Officer has elected to participate in his former company’s
COBRA plan for medical and dental benefits, effective May 1, 2009.


(ii)           For so long as Officer is employed by the Company, and for so
long as the Company does not extend company-sponsored medical and dental
benefits to the employee as part of an employee benefit plan, the Company agrees
to pay to the Officer, and the Officer shall accept from the Company, a monthly
amount consistent with the Officer’s monthly Cobra premium paid by the Officer
to his former employer beginning May 1, 2009.  The Company understands that the
Officer’s former company may adjust the Officer’s Cobra rates in subsequent
years, and the Company agrees to pay to the Officer, and the Officer shall
accept from the Company, an amount consistent with revised premium amounts.


(iii)           The Officer agrees that he will reimburse the Company for any
tax credits or subsidies available to him through the COBRA Premium Subsidy in
conjunction with the enactment of The American Recovery and Reinvestment Act of
2009 (the “Stimulus Bill”). The Company understands and agrees that such credit
available through the Stimulus Bill to the Officer is highly unlikely due to the
income limitations established in the Stimulus Bill, and the Officer did not
elect to receive the premium reduction subsidy due to his projected income
levels.


2.5           Stock Grant.


(a)           To induce the Officer to accept the position of Chief Financial
Officer, and subject to the terms of this Paragraph 2.5, the Officer is hereby
granted by the Company, effective upon the Effective Date of this Agreement,
Twelve Million (12,000,000) shares of the Company’s common stock (the
“Restricted Shares”). The grant of the Restricted Shares shall be subject to the
following terms and conditions:


(i) The Restricted Shares time vest in 33.33% increments annually over a
three-year total period from the anniversary of the date of issue of the
Restricted Shares.

 
3

--------------------------------------------------------------------------------

 


(ii)           If the Officer’s employment with the Company shall cease or
terminate for just cause, then the Officer shall forfeit all of such unvested
Restricted Stock to the Company, and the Officer shall have no claim or right,
either express or implied, against the Company for any compensation, payment or
benefit in lieu of the Restricted Stock so forfeited or otherwise.  In addition,
unless and until the Officer’s rights in the foregoing Restricted Stock become
non-forfeitable by virtue of the satisfaction of the foregoing condition, the
Officer shall have no right to, and the Officer hereby agrees that he shall not,
sell, pledge, assign, hypothecate, encumber, give, grant or otherwise transfer
such Restricted Stock or alienate his then-current or expected future rights to
such Restricted Stock, and the certificates representing all of such Restricted
Stock shall prominently bear appropriate legends reflecting these restrictions
and the Company’s stock register shall likewise reflect these restrictions.
Furthermore, until such time as the restricted stock becomes non-forfietable,
the Company retains the right, at the discretion of the Board of Directors, to
use any of such shares as deemed necessary, solely to pledge as collateral to
raise funds for the benefit of the company. In the event that such shares become
forfeit of a pledge, the company may at the discretion of the board of directors
issue replacement shares to the employee under the restrictions of this
agreement. During the course of the pledge, the voting rights of the pledged
shares remain with the employee.


(iii)           Upon issuance of the Restricted Stock, except for the
restrictions set forth in this Paragraph 2.5, the Officer shall have all rights
of a shareholder of the Company with respect to such Restricted Stock including
the right to vote such Restricted Stock and to receive all dividends and other
distributions paid with respect to such Restricted Stock; provided, however,
dividends, if any, paid or distributed on the Restricted Stock shall not be paid
by the Company to the Officer unless and until such time as the Restricted Stock
becomes nonforfeitable.


(iv)           In the event of a Change in Control (as herein defined), the
Company will waive in whole any and all remaining restrictions on the Restricted
Stock.  For purposes hereof, a Change of Control shall mean, and shall be deemed
to have occurred:


(A)           if any person, other than any benefit plan of the Company or Ira
L. Goldknopf, as holder of the Series B Preferred Stock, directly or indirectly,
becomes the beneficial owner (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended) of securities representing 51% or more of the
combined voting power of the Company’s then-outstanding securities, but
excluding any such acquisition pursuant to a merger, consolidation or similar
business combination involving the Company; or

 
4

--------------------------------------------------------------------------------

 

(B)           upon the consummation of a merger, consolidation, or similar
business combination involving the Company, other than any such transaction
which results in at least 75% of the total voting power represented by the
voting securities of the surviving entity (or the parent entity thereof)
outstanding immediately after such transaction being beneficially owned by at
least 75% of the holders of the outstanding voting securities of the Company
immediately prior to the transaction with the voting power of each such
continuing holder relative to other such continuing holders not being
substantially altered in the transaction; or


(C)           upon the Board of Directors or the shareholders of the Company
approving a plan of complete or substantially complete liquidation of the
Company; or


(D)           upon the consummation of the sale, lease, or disposition by the
Company of 50% or more of the total assets of the Company in one or a series of
related transactions (provided that a license, sublicense or similar transaction
involving the Company’s intellectual property rights shall not be considered as
a Change of Control); or


(E)           upon the individuals who constitute the Board as of the Effective
Date (the “Incumbent Board”) ceasing for any reason to constitute at least a
majority of the members of the Board, provided that any person becoming a
director after the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (other than any individual whose
initial assumption of office occurs as a result of either (a) an actual or
threatened election contest or (b) an actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board) shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board.


(v)           The Restricted Shares shall have demand registration rights or
piggyback registration rights (neither of which, however, shall be effective
unless and until the Officer’s rights to such shares have ceased to be subject
to the risks of forfeiture as provided herein).


(vi)           The Officer agrees to pay in a timely manner deemed suitable by
the Company, and to indemnify and hold harmless the Company from, any and all
taxes (including all penalties and interest, if any, thereon), resulting from
the grant and/or transfer of the above-referenced Restricted Stock for which
ultimate responsibility is assigned to or asserted against the Officer under
applicable law.  For purposes of this provision, all withholding obligations of
the Company in respect of the aforementioned taxes (including any and all taxes,
penalties and interest imposed on or asserted against the Company for failure to
properly withhold and remit any such amounts in a timely manner) shall be
considered the responsibility of the Officer and, accordingly, the Officer
agrees to pay in a timely manner deemed suitable by the Company, and to
indemnify and hold harmless the Company from, any and all of such obligations.


 
5

--------------------------------------------------------------------------------

 

(b)            To induce the Officer to accept the position of Chief Financial
Officer, and subject to the terms of this Paragraph 2.5, the Officer is hereby
granted by the Company, effective upon the Effective Date of this Agreement, a
warrant to purchase an additional Ten Million (10,000,000) shares of Common
Stock (the “Warrant”) at $0.02 per share three years after the date of this
Warrant.


2.6           Vacation; Sick Leave. The Company’s vacation and sick leave policy
has been established by the Company and may be changed by the Company at any
time and from time to time.  Said policy is published in separate data files
accessible to the Officer.  The Officer will not be entitled to receive payment
for any unused sick leave either during employment or upon termination of
employment.


2.7           Withholding. The Company may withhold from any amounts payable
under this Agreement any and all federal, state, city, or other taxes or other
amounts required to be withheld by any applicable law.


3.            TERMINATION.


3.1           Termination Upon 30 Days Notice.


(a)           Either party may terminate the Officer’s employment under this
Agreement for any reason whatsoever, either with or without cause, upon giving
the other party no less than thirty (30) days prior written notice of such
termination ( the “Notice Date”).  The effective date of a termination pursuant
to this Paragraph 3.1 shall be such termination date as stated on the notice,
provided that the termination date can be no earlier than the 31st day following
the day the notice becomes effective pursuant to Paragraph 5.4 below (the
“Termination Date”).


(b)           Until the expiration of the contract on May 17, 2009 (“Transition
Period”), unless terminated for “Cause” as defined in Paragraph 3.4 or if the
Officer resigns from his position or duties, the Officer will continue to be
considered as an employee of the Company only for the purpose of receiving the
compensation and benefits awarded in Paragraphs 2.1, 2.2, and 2.4 hereof.  More
specifically, for the duration of Transition Period the Officer (i) shall
continue to receive his salary at the rate in effect as of the Notice Date, (ii)
shall continue to be considered an employee of the Company for purposes of
determining eligibility to receive any contingent or deferred bonuses awarded to
the Officer prior to the Termination Date, (iii) shall continue to be considered
an officer of the Company for purposes of vesting in any stock options granted
to Officer (but not for purposes of the forfeiture restrictions applicable to
the Restricted Stock as set forth in Paragraph 2.5), and (iv) shall, to the
extent allowed by such plan, remain eligible to participate in any benefit plan
of the Company in which the Officer participates as of the Notice Date.


(c)           Notwithstanding any provision herein to the contrary, however, the
Officer will not be entitled to act as, or represent himself to be, an officer
or employee of the Company following the Termination date and will not be
entitled to receive or participate in any bonus, incentive, or benefit program,
involving stock or otherwise, that is established following the Termination
Date.

 
6

--------------------------------------------------------------------------------

 


3.2           Termination by Mutual Consent. The Officer and the Company may at
any time terminate the employment of the Officer under this Agreement by mutual
consent in writing upon the terms and conditions stated in such writing.


3.3           Termination Upon Death. If the Officer dies, his employment shall
immediately terminate automatically as of the date of his death.  In such event,
the Officer shall be treated as if he had terminated his employment with the
Company under the terms of Paragraph 3.1 above, with the date of his death
serving as both the Notice Date and the Termination Date.


3.4           Termination for Cause. This Agreement may be terminated for Cause
by either party for the following reasons, only:




3.4.a.1 Commission of a criminal offense by either party in the course of
performance of the Agreement shall entitle the other to effect immediate
termination upon giving written notice;


3.4.a.2 If either party becomes insolvent or makes a general assignment for the
benefit of creditors or if petition in bankruptcy is filed against the
defaulting party and is not discharged or disputed within five (5) working days
of such filing or of the agent is adjudicated bankrupt or insolvent;


3.4.a.3 The election of one party (the “aggrieved party”) to terminate this
Agreement upon (1) the actual breach or actual default by the other party in the
reasonable performance of the defaulting party’s obligations and duties under
this Agreement and (2) the failure of the defaulting party to cure the same
within fifteen (15) days (the “cure period”) after receipt by the defaulting
party of a good faith written notice from the aggrieved party specifying such
breach or default and (3) provided that the defaulting party has not cured the
default and the aggrieved party may then give written notice to defaulting party
of his or its election to terminate ten (10) days after expiration of the cure
period.


3.5           Transition.  Officer shall make a good faith effort to aid in the
transition of management necessitated by the termination of his employment
pursuant to this Agreement.  To the extent feasible and/or practical, Officer
shall devote the time and energy necessary to effect said goal of a smooth
transition for the successor chief scientific officer.  The salary payable to
Officer by the Company pursuant to Paragraph 2.1(a) of this contract shall
continue to be paid to Officer during such transition period.

 
7

--------------------------------------------------------------------------------

 


4.           PROPRIETARY INFORMATION AND ITEMS.


4.1           Acknowledgments. The Officer acknowledges that (a) the Officer has
or will be afforded access to Proprietary Information of the Company or its
affiliates; (b) public disclosure of such Proprietary Information could have an
adverse effect on the Company and its affiliates; and (c) the provisions of this
Section 4 are reasonable and necessary to prevent the improper use or disclosure
of such Proprietary Information.


4.2           Non-Disclosure and Non-Use of Proprietary Information. During the
Officer’s employment by the Company and for a period of five (5) years
thereafter, the Officer covenants and agrees that the Officer (a) shall not
disclose to others or use for the benefit of himself or others, any of the
Company’s Proprietary Information, except that the Officer may disclose such
information (i) in the course of and in furtherance of the Officer’s employment
with the Company to the extent necessary for the benefit of the Company, (ii)
with the prior specific written consent of the Board of Directors of the
Company, or (iii) to the extent required by law; and (b) shall take all measures
reasonably necessary to preserve the confidentiality of all Proprietary
Information of the Company known to the Officer, shall cooperate fully with the
Company’s or its affiliates’ enforcement of measures intended to preserve the
confidentiality of all Proprietary Information, and shall notify the Board of
Directors immediately upon receiving any request for, or making any disclosure
of, any Proprietary Information from or to any person other than an officer or
employee of the Company or of one of its affiliates who has a need to know such
information.


4.3           Proprietary Information.  For purposes of this
Agreement,  “Proprietary Information” means trade secrets, secret or
confidential information or knowledge pertaining to, or any other nonpublic
information pertaining to the business or affairs of the Company or any of its
affiliates, including without limitation, medical imaging software programs
(including source code and object code) and design documentation; identities,
addresses, backgrounds, or other information regarding licensors, suppliers,
customers, sublicensees, potential customers and sublicensees, employees,
contractors, or sources of referral; marketing plans or strategies, business or
personnel acquisition plans; pending or contemplated projects, ventures, or
proposals; financial information (including historical financial statements;
financial, capital, or operating budgets, plans or projections; historical or
projected sales, royalties and license fees, and the amounts of compensation
paid to employees and contractors); trade secrets, know-how, technical
processes, or research projects; and notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Company containing or
based, in whole or in part, on any information included in the foregoing, except
information that is generally known in the industry (other than as a result of a
disclosure by the Officer).

 
8

--------------------------------------------------------------------------------

 

4.4           Proprietary Items. Upon termination or expiration of the Officer’s
employment by the Company for any reason or by either party, or upon the request
of the Company during such tenure, the Officer will immediately return to the
Company all Proprietary Items in the Officer’s possession or subject to the
Officer’s control, and the Officer shall not retain any copies, abstracts,
sketches, or other physical embodiment of any Proprietary Items.  For purposes
of this Agreement, “Proprietary Items” means all documents and tangible items
(including all customer lists, memoranda, books, papers, records, notebooks,
plans, models, components, devices, or computer software or code, whether
embodied in a disk or in any other form) provided to the Officer by the Company,
created by the Officer, or otherwise coming into the Officer’s possession for
use in connection with is engagement with the Company or otherwise containing
Proprietary Information (whether provided or created during the term of this
agreement or prior thereto).


4.5           Ownership Rights. The Officer recognizes that, as between the
Company and the Officer, all of the Proprietary Information and all of the
Proprietary Items, whether or not developed by the Officer, are the exclusive
property of the Company.  The Officer agrees that all intellectual property of
every kind, including without limitation copyright, patent, trademarks, trade
secrets, and similar rights, created or developed or realized in connection with
the Officer’s performance of any duties or functions as an Officer of the
Company (collectively, the “Intellectual Property”) shall be the exclusive
property of the Company and shall constitute Proprietary Information.  The
Officer hereby assigns unto the Company all rights, title, and interest that the
Officer may have to such Intellectual Property and each and every derivative
work thereof, and agrees to execute, acknowledge, and deliver to the Company as
assignment to the Company of any right, title, or interest of the Officer in any
and all such Intellectual Property, in such form as may be reasonably requested
by the Company.


4.6           Disputes of Controversies. The Officer recognizes that, should a
dispute or controversy arising from or relating to this portion of the Agreement
(Section 4) be submitted for adjudication to any court, arbitration panel, or
other third party, the preservation of the secrecy of Proprietary Information
may be jeopardized.  The Officer agrees that he will use best efforts to ensure
that all pleadings, documents, testimony, and records relating to any such
adjudication will be maintained in secrecy.


5.           NON-INTERFERENCE; COMPLIANCE WITH LAW; COOPERATION


5.1           Non-Interference. During the Officer’s employment with the Company
and for a period of five (5) years following termination or expiration of such
tenure, the Officer covenants and agrees that the Officer shall not, directly or
indirectly, for the benefit of the Officer or another (a) persuade or attempt to
persuade any employee, independent contractor, consultant, agent, supplier,
licensor, or distributor of the Company or of any affiliate of the Company to
discontinue such person’s relationship with the Company or the affiliate; (b)
hire away or solicit to hire away from the Company or from any of its affiliates
any employee; (c) otherwise engage or seek to engage any employee or independent
contractor of the Company or of any of its affiliates in a business relationship
that would or might conflict with such employee’s or independent contractor’s
obligations to the Company or affiliate; (d) interfere with the Company’s or any
of its affiliates’ relationship with any governmental or business entity,
including payor, supplier, licensor, lender, or contractor of the Company or the
affiliate; or (e) disparage the Company or any of its affiliates or any of the
shareholders, directors, officers, employees, or agents of any of them.

 
9

--------------------------------------------------------------------------------

 


5.2           Cooperation. During the Officer’s Employment with the Company and
for a period of five (5) years following the termination or expiration of such
tenure, the Officer agrees to cooperate with the Company and its affiliates in
connection with any litigation or investigation involving the Company or any of
its affiliates or any of the shareholders, directors, officers, employees, or
agents of any of them and shall furnish such information and assistance as may
be lawfully requested by the Company.


6. 
NON-COMPETITION



During the Officer’s employment by the Company and for a period of two (2) years
following the termination or expiration of such tenure, the officer covenants
and agrees to refrain from carrying on or engaging in a business similar to that
of the Company, and from soliciting customers of the Company, within the North
America, so long as the Company carries on a like business therein.  It is
further stipulated that as forbearance for this contract term, Company has
provided Officer with separate and distinct consideration consisting of 25,000
shares of common stock.  Such shares are included in the Common Shares described
in Paragraph 2.5 and shall be subject to the restrictions set forth therein.


Each word of the foregoing provision is severable.


7. 
GENERAL PROVISIONS



7.1           Indemnification. The Company hereby agrees to indemnify and hold
harmless the Officer from and against any and all losses, claims, damages,
expenses and/or liabilities which may incur arising out of the normal course of
business in carrying out the duties and responsibilities associated with the
position of Chief Scientific Officer arising from the Officer’s reliance upon
and approved use of information, reports and data furnished by and
representations made by the Company, with respect to itself, where the Officer
in turn distributes and conveys such information, reports and data to the public
in the normal course of representing the Company.  Such indemnification shall
include, but not be limited to, expenses (including all attorney’s fees),
judgments, and amounts paid in settlement actually and reasonably incurred by
Officer in connection with an action, suit or proceeding brought against the
Company or Officer.


7.2           Injunctive Relief. The Officer acknowledges that the injury that
would be suffered by the Company as a result of a breach of the provisions of
this Agreement would be largely irreparable and that an award of monetary
damages to the Company for such a breach would be an inadequate remedy.  The
Company will have the right, in addition to any other rights it may have
(including the right to damages that the Company may suffer), to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and the Company will not
be obligated to post bond or other security in seeking such relief.  The Officer
agrees to request neither bond nor security in connection with any such
injunction.  The Officer agrees that if he breaches this Agreement, the Officer
shall be liable for any attorney’s fees and costs incurred by the Company in
enforcing its rights under this Agreement.

 
10

--------------------------------------------------------------------------------

 


7.3           Essential, Independent, and Surviving Covenants.


(a)           The parties agree that the covenants by the Officer in Sections 4,
5, and 6 are essential elements of this Agreement, and without the Officer’s
agreement to comply with such covenants, the Company would not have entered into
this Agreement.


(b)           The Officer’s covenants in Sections 4, 5, and 6 are independent
covenants and the existence of any claim by the officer against the Company
under this Agreement or otherwise will not excuse the Officer’s breach of any
covenant in Section 4, 5, or 6.


(c)           After the Officer’s employment by the Company is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Officer in Sections 4, 5, and 6.


7.4           Binding Effect; Benefits; Assignment. This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives.  Insofar as
the Officer is concerned, this contract, being personal, cannot be assigned
other than by will or the laws of descent and distribution.


7.5           Notices. All notices and other communications which are required
or permitted hereunder shall be in writing and shall be sufficient if mailed by
certified mail, postage prepaid, and shall be effective three days after such
mailing or upon delivery, whichever is earlier, to the following addresses or
such other address as the appropriate party may advise each other party hereto:


If to the Officer:


John P. Ginzler
P.O. Box 9485
The Woodlands, TX 77387


If to the Company:
Power 3 Medical Products, Inc.
3400 Research Forest Drive
The Woodlands, TX  77381


7.6           Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof including, without limitation, the Original Agreement.

 
11

--------------------------------------------------------------------------------

 


7.7           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Company, the Officer, and
their respective successors and permitted assigns, other than as expressly set
forth in this Agreement.


7.8           Amendments and Waivers. Except as set forth in Paragraph 2.1(b)
above, this Agreement may not be modified or amended except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment sought.  Either party hereto may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Agreement on the part of such other party hereto to be performed or complied
with.  The waiver by any party hereto of a breach of any term or provision of
this Agreement shall not be construed as a waiver of any subsequent breach.  No
delay or failure by either party in exercising any right under this Agreement,
and no partial or single exercise of that right, shall constitute a waiver of
that or any other right.


7.9           Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to control or affect the meaning or construction of any provision
of this Agreement.


7.10           Construction. The language used in this Agreement will be deemed
to be the language chosen by the Company and the Officer to express their mutual
intent, and no rule of strict construction shall be applied against either
party.


7.11           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


7.12           Severability. If any term or provision of this Agreement is held
or deemed to be invalid or unenforceable, in whole or in part, by a court of
competent jurisdiction, this Agreement shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement.


7.13           Expenses and Attorney’s Fees. In the event that a dispute arises
under this Agreement that results in litigation or arbitration, the prevailing
party, as determined by the decision of a court or forum of competent and final
jurisdiction, shall be entitled to court costs and reasonable attorney’s
fees.  A court or forum of “final” jurisdiction shall mean a court of forum from
which no appeal may be taken or from whose decree, decision, judgment, or order
no appeal is taken or prosecuted.


7.14           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to the
conflict of laws principles thereof.

 
12

--------------------------------------------------------------------------------

 


7.15           Agreement Preparation. The Officer acknowledges that this
Agreement has been prepared by counsel for the Company, and the Officer has not
relied on any representation made by the Company’s attorneys.  The Officer has
engaged an attorney of his choice to review this agreement on his behalf.  By
signing this employment agreement, officer is hereby certifying that officer (a)
received a copy of this agreement for review and study before executing it; (b)
read this agreement carefully before signing it; (c) had sufficient opportunity
before signing the agreement to ask any questions officer had about the
agreement and received satisfactory answers to all such questions; and (d)
understands officer’s rights and obligations under the agreement.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first written above but to be effective as of the
Effective Date.


OFFICER:
 
/s/ John P. Ginzler
John P. Ginzler
 
COMPANY:
 
Power 3 Medical Products, Inc.
 
By:
/s/ Helen R. Park
 
 Helen R. Park
 
 Interim Chief Executive Officer


 
14

--------------------------------------------------------------------------------

 